COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER OF REINSTATEMENT

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-17-00887-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

       Appellee, Jose Sanchez, filed a partially unopposed motion to abate this appeal due
to pending settlement negotiations and arbitration proceedings. We granted the motion and
abated the appeal. In the order of abatement, we instructed the parties to “file a motion to
reinstate and dismiss the appeal, a motion to reinstate and proceed with the appeal, or a
report advising the Court of the status of the settlement negotiations and arbitration
proceedings. If the parties do not respond as directed, the case may be reinstated on the
Court’s active docket and the appeal will proceed under the applicable Texas Rules of
Appellate Procedure.”
      Because the parties have not responded as directed, we reinstate the appeal on the
Court’s active docket.
        Appellant, Ana Maria Lara, is directed to “file a motion to reinstate and dismiss the
appeal, a motion to reinstate and proceed with the appeal, or a report advising the Court of
the status of the settlement negotiations and arbitration proceedings” within 30 days of the
date of this order. If appellant does not respond as directed, the Court may dismiss
the appeal for want of prosecution or failure to respond to a court order or notice
from the Clerk of this Court. See TEX. R. APP. P. 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Russell Lloyd____
                   x Acting individually

Date: ___April 2, 2019___